Exhibit 10.69
 
AMENDMENT NO. 7 TO STRATEGIC INVESTMENT AGREEMENT


THIS AMENDMENT NO. 7 TO STRATEGIC INVESTMENT AGREEMENT (the “Amendment”) dated
as of November 30, 2010 (the “Amendment Effective Date”) between Stratus Media
Group, Inc., a Nevada corporation (“SMGI”), and ProElite, Inc., a New Jersey
corporation (the “Company” or “ProElite”) is made with reference to the
following:
 
A.           The Company and SMGI entered into that certain Strategic Investment
Agreement dated as of October 9, 2009 (the “Agreement”) pursuant to which the
Company agreed to sell and SMGI agreed to purchase shares of the Company’s
preferred stock.  The Agreement was amended pursuant to an Amendment dated as of
January 26, 2010 (the “First Amendment”) and an Amendment dated as of March 30,
2010 (the “Second Amendment”) and an Amendment dated as of May 12, 2010 (the
“Third Amendment”), and an Amendment dated as of June 29, 2010 (the “Fourth
Amendment”), and an Amendment dated July 30, 2010 (the “Fifth Amendment”), and
an Amendment dated October 30, 2010 (the “Sixth Amendment”). Defined terms not
defined herein shall have the meanings ascribed to them in the Agreement.
 
B.           The Parties wish to amend the Agreement, as amended, on the terms
set forth below.
 
ARTICLE I.

 
AMENDMENT OF AGREEMENT
 
Section 7.1 of the Agreement is hereby amended as follows:
 
“(a) If the terms of paragraph (b) immediately below are timely satisfied, then
the term “Outside Date” in Section 7.1 shall mean March 31, 2011; otherwise, the
meaning of “Outside Date” shall remain unchanged from its meaning under the
Agreement as amended by the First, Second, Third, Fourth, Fifth, and Sixth
Amendments.”
 
“(b)  The extension of the Closing provided for herein is subject to and
conditioned on the following: (i) SMGI shall have paid and advanced sufficient
funds to all required audit personnel, including Gumbiner Savett Inc.
(“Gumbiner”), in order to cause Gumbiner to complete the necessary review and
audit of the Company’s financial statements; (ii) SMGI shall have fulfilled its
obligations pursuant to the Agreement, as amended by the First, Second, Third,
Fourth, Fifth, and Sixth Amendments, including, without limitation, as to
providing funding as required therein, which shall include payment to Company in
the amount of $66,790 upon execution hereof, however, no later than December 17,
2010; $15,000 to Doug DeLuca for reimbursement of legal fees paid, to be paid no
later than March 15, 2010; (iii) SMGI shall pay $22,250 to ProElite or directly
to its D&O insurance policy provider, specifically for payment of its 2011
ProElite D&O Policy, which shall be paid no later than December 31, 2010, which
2011 ProElite D&O policy will be provided to the ProElite board of directors and
to Charles Champion for review and shall be subject to prior approval by the
ProElite board of directors and Charles Champion; (iv) SMGI shall pay the
balance due under the Company D&O policy and/or its D&O Insurance Policy
Financing Agreement to Company or directly to its D&O insurance policy provider
in a timely manner, (a copy of said Financing Agreement shall be provided to
Company and the members of the Board of Director of Company upon execution
hereof); and (v) SMGI shall provide timely funding pursuant to the specific
dates and amounts as set forth in Exhibit A, attached hereto and incorporated
herein by reference; and
 
 
 

--------------------------------------------------------------------------------

 
(c) SMGI shall continue to permit Charles Champion to communicate with Company
personnel in connection with the reasonable exercise of his duties under the
Agreement, as amended by the First, Second, Third, Fourth, Fifth, and Sixth
Amendments; and
 
(d) Commencing immediately, SMGI shall cause all persons who currently have any
access, privileges or other banking rights (including control, power of
attorney, signature rights, withdrawal or transfer rights, authorization or
other) (“Account Rights”) to or over any ProElite bank, money market or cash
accounts (“Accounts”) to have such Account Rights terminated, and only Anna
Yergat to have the Account Rights with respect to all ProElite Accounts,
however, notwithstanding the foregoing, so long as SMGI is in compliance with
the Agreement as amended, Paul Feller shall be granted limited rights to access
the ProElite Accounts online, solely for the purpose to view ProElite Account
balances by way of computer online commercial electronic office portal access
(“Online Balance Access Rights”); and
 
(e) As long as SMGI is in compliance with the Agreement as amended, Company
shall provide 24-hour advance notice (“Notice”) to SMGI of all payments to be
issued from the ProElite Accounts, (other than the scheduled payments attached
hereto as Exhibit A (“Scheduled Payments”)). Upon Notice, SMGI shall have the
right to approve (which approval shall not be unreasonably withheld, delayed or
conditioned), any payment issued from the ProElite Accounts (other than the
Scheduled Payments), if the payment is in excess of ten thousand dollars
($10,000); and
 
(f) If SMGI fails to timely pay ProElite the amounts required under Exhibit A to
be provided from SMGI to ProElite in order for ProElite to make the Scheduled
Payments, then in addition to all other remedies available, all SMGI payment
approval rights and Paul Feller’s Online Balance Access Rights shall
automatically be terminated until cured.”
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 


 
ARTICLE II.

 
EFFECT OF AMENDMENT
 
Except as expressly provided herein, all of the terms of the Agreement, as
amended by the First, Second, Third, Fourth, Fifth and Sixth Amendments, shall
remain in full force and effect.
 
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Amendment effective as of the
Amendment Effective Date.
 

 
PROELITE, INC.
         
 
By:
        Name: Charles Champion       Title           

 

 
STRATUS MEDIA GROUP, INC.
         
 
By:
        Name: Paul Feller       Title: President          

 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
                         EXHIBIT A
 
                           ProElite, Inc. - Cash Analysis – December 2010
 
 
                        December 1, 2010 – December 31, 2010
 

 

         
Scheduled Payments
       
Payroll 1st half of Month
      -23600  
Payroll 2nd half of Month
      -23600              
Health Insurance
      -1550  
Telephone/DSL/fax current
      -900  
Bank fees
      -250  
Employee expenses
      -1000  
TJ Consulting Fee
      -5000  
Miscellaneous
      -500  
Water/coffee
      -150  
Storage
      -200  
Office Supplies
      -200  
Equipment Maintenance
      -400  
Parking
      -1440  
Rent
      -8000  
D&O Insurance Installment
      -22,2500              
Total:
$89,040
                                         

Amount to be paid to ProElite no later than December 17, 2010:     $66,790
 
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 
 
ProElite, Inc. - Cash Analysis - January, 2011
 
 
 

       
Scheduled Payments
     
Payroll 1st half
    -23600  
Payroll 2nd half
    -23600            
Health Insurance
    -1550            
Telephone/DSL/fax current
    -900  
Bank fees
    -250  
Employee expenses
    -1000  
TJ Consulting Fee
    -5000  
Miscellaneous
    -500  
Water/coffee
    -150  
Storage
    -200  
Office Supplies
    -200  
Office Equipment Maintenance
    -400  
Parking
    -1440  
Rent
    -8000                                
Total:
  $ 66,790            

 
Amount to be paid no later than February 11, 2011:     $23,600
 
Amount to be paid no later than February 11, 2011:     $33,190
 

  Total:  
                        $66,790



 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
ProElite, Inc. - Cash Analysis - February, 2011
 
 

       
Scheduled Payments
     
Payroll 1st half
    -23600  
Payroll 2nd half
    -23600            
Health Insurance
    -1550            
Telephone/DSL/fax current
    -900  
Bank fees
    -250  
Employee expenses
    -1000  
TJ Consulting Fee
    -5000  
Miscellaneous
    -500  
Water/coffee
    -150  
Storage
    -200  
Office Supplies
    -200  
Office Equipment Maintenance
    -400  
Parking
    -1440  
Rent
    -8000                                
Total:
  $ 66,790            

 
Amount to be paid to ProElite no later than February 11, 2011:   $43,190
 
Amount to be paid to ProElite no later than February 15, 2011:  $23,600
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 


ProElite, Inc. - Cash Analysis - March, 2011
 

         
Scheduled Payments
       
Payroll 1st half
      -23600  
Payroll 2nd half
      -23600  
Mannatt Phelps
      -10000  
Health Insurance
      -1550  
Telephone/DSL/fax current
      -900  
Bank fees
      -250  
Employee expenses
      -1000  
TJ Consulting Fee
      -5000  
Miscellaneous
      -500  
Water/coffee
      -150  
Storage
      -200  
Office Supplies
      -200  
Office Equipment Maintenance
      -400  
Parking
      -1440  
Rent
      -8000  
ProElite Malaysia
      -27000  
PE Office Equipment
      -11050  
Doug Deluca
      -15,000    
Total
  $ 129,840              

 
Amount to be paid to ProElite no later than March 1, 2011:           $43,190
Amount to be paid to ProElite no later than March 15, 2011:         $86,650
                                                                                          Total:           
 $129,840
 
Page 8 of 8
